DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 11/15/2019 and 2/5/2020.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 11 and 16, are directed, in part, to a method, system and storage device (i.e., statutory categories including a process, machine, manufacture or composition of matter) for determining an efficacy of music therapy comprising

CLAIM 1:
initiating a music therapy session for a patient on a music therapy device, the music therapy device configured to execute a music therapy session that includes playing a predefined type of music for a predefined amount of time at a specified volume;

providing the patient with the predefined type of music during the music therapy session,

ending the music therapy session;

storing personal and listening metrics for the music therapy session;

receiving a request to determine an efficacy of music therapy sessions for the patient for a defined time period;

obtaining personal and listening metrics associated with the patient’s music therapy sessions for the defined time period; and

determining the efficacy of music therapy sessions for the patient by correlating the personal and listening metrics with the patient’s medical metrics for the defined time period.


CLAIM 11:
one or more computing devices; and

at least one non-transitory computer-readable device storing instructions that are executable by the one or more computing devices to perform operations comprising:

initiating a music therapy session for a patient on a music therapy device, the music therapy device configured to execute a music therapy session that includes playing a predefined type of music for a predefined amount of time at a specified volume;

providing the patient with the predefined type of music during the music therapy session;

ending the music therapy session;

storing personal and listening metrics for the music therapy session;

receiving a request to determine an efficacy of music therapy sessions tor the patient for a defined time period;

obtaining personal and listening metrics associated with the patient’s music therapy sessions for the defined time period; and .

determining the efficacy of music therapy sessions for the patient by correlating the personal and listening metrics with the patient’s medical metrics for the defined time period.



CLAIM 16:
initiating a music therapy session for a patient on a music therapy device, the music therapy device configured to execute a music therapy session that includes playing a predefined type of music for a predefined amount of time at a specified volume;

providing the patient with the predefined type of music during the music therapy session;

ending the music therapy session;

storing personal and listening metrics for the music therapy session;

receiving a request to determine an efficacy of music therapy sessions for the patient for a defined time period;

obtaining personal and listening metrics associated with the patient’s music therapy sessions for the defined time period; and

determining the efficacy of music therapy sessions for the patient by correlating the personal and listening metrics with the patient’s medical metrics for the defined time period.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-20 recite and are directed to an abstract idea.  More specifically, independent claims 1, 11 and 16 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims are directed to providing and assessing the therapy provided to a patient which involves human relations and/or interactions and thus, is a certain method of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claims 1, 11 and 16 are directed to determining an efficacy of music therapy which is an abstract idea. Moreover, independent claim 1, and similarly independent claims 11 and 16, recite “determining the efficacy of music therapy sessions for the patient by correlating the personal and listening metrics with the patient’s medical metrics for the defined time period” which can be a mental process because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 11 and 16 but further describe the elements and/or recite field of use limitations.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements (i.e., identified above) in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a music therapy device, one or more computing device; at least one non-transitory computer-readable device which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraph [0063]-[0066] of applicant's specification (US 2020/0155789) recites that the system/method is implemented using data processing hardware and encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers, a general purpose microprocessor, etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computing device does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulaj et al. (US 2017/0326330), in view of McLaughlin et al. (US 10786649).

CLAIM 1
Bulaj teaches a method for determining an efficacy of music therapy (Bulaj: abstract), the method comprising:
initiating a music therapy session for a patient on a music therapy device, the music therapy device configured to execute a music therapy session that includes playing a predefined type of music for a predefined amount of time (Bulaj: abstract; ¶¶ [0004]-[0005], [0029]-[0030], [0047]; FIGS. 1-9);
providing the patient with the predefined type of music during the music therapy session (Bulaj: abstract; ¶¶ [0004]-[0005], [0029]-[0030], [0047]; FIGS. 1-9);
ending the music therapy session (Bulaj: abstract; ¶¶ [0004]-[0005], [0029]-[0030], [0047]; FIGS. 1-9);
storing personal and listening metrics for the music therapy session (Bulaj: abstract; ¶¶ [0004]-[0005], [0029]-[0030], [0047]; FIGS. 1-9; The data is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.);
receiving a request to determine an efficacy of music therapy sessions for the patient for a defined time period (Bulaj: abstract; ¶¶ [0004]-[0005], [0029]-[0030], [0047]; FIGS. 1-9);
obtaining personal and listening metrics associated with the patient’s music therapy sessions for the defined time period (Bulaj: abstract; ¶¶ [0004]-[0005], [0029]-[0030], [0047]; FIGS. 1-9; The data is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.); and
determining the efficacy of music therapy sessions for the patient by correlating the personal and listening metrics with the patient’s medical metrics for the defined time period (Bulaj: abstract; ¶¶ [0004]-[0005], [0024]-[0030], [0047]; FIGS. 1-9).

Bulaj does not appear to explicitly teach the following:
at a specified volume.

McLaughlin, however, teaches the following:
at a specified volume (McLaughlin: abstract; col. 9, lns. 59-65; FIGS. 1-8).
 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the immersive system for restorative health and wellness using music at a specified volume, as taught by McLaughlin, with the multimodal platform for treating epilepsy with music, as taught by Bulaj, with the motivation of facilitating restorative health and wellness (McLaughlin: col. 1, ln. 12-col. 2, ln. 5).

CLAIM 2
Bulaj teaches the method of claim 1, wherein initiating a music therapy session for a patient on a music therapy device includes receiving an indication of an initial mood of the patient (Bulaj: abstract; ¶¶ [0020]; Claim 3; FIGS. 1-9).

CLAIM 3
Bulaj teaches the method of claim 2, wherein ending a music therapy session includes identifying a post-music therapy mood of the patient (Bulaj: abstract; ¶¶ [0020]; Claim 3; FIGS. 1-9).

CLAIM 4
Bulaj teaches the determining a change in a mood of a patient attributable to the music therapy session based on a difference between the initial mood of the patient and the post-therapy mood of the patient (Bulaj: abstract; ¶¶ [0004]-[0005], [0024]-[0030], [0047]; FIGS. 1-9).

CLAIM 5
Bulaj teaches the wherein determining the efficacy of music therapy for the patient comprises correlating the patient’s change in mood with medical metrics (Bulaj: abstract; ¶¶ [0004]-[0005], [0024]-[0030], [0047]; FIGS. 1-9).

CLAIM 6
Bulaj teaches the method of claim 1, wherein medical metrics comprise medications and dosages that the patient is currently taking, sleep patterns, eating habits, or daily activity habits (Bulaj: abstract; ¶¶ [0020], [0024], [0037]; FIGS. 1-9; The data is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.).

CLAIM 7
Bulaj teaches the method of claim 1, wherein personal metrics comprise, for each music therapy session in the defined period of time: heart rate data, mood data, or blood pressure data (Bulaj: abstract; ¶¶ [0004]-[0005], [0024]-[0030], [0037], [0047]; FIGS. 1-9; The data is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.).

CLAIM 8
Bulaj teaches the method of claim 1, wherein listening metrics comprise for each music therapy session in the defined period of time: the date and time of day of the music therapy session, the duration of the music therapy session, the genre of music to which the patient listened, the location of the music therapy session, who engaged with the patient to initiate and/or end the music therapy session, and the average volume at which the patient listened to the music (Bulaj: abstract; ¶¶ [0004]-[0005], [0024]-[0030], [0037], [0047]; FIGS. 1-9; The data is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.).

CLAIM 10
Bulaj teaches the method of claim 1, further comprising: providing information regarding the efficacy of the music therapy sessions for display to a user (Bulaj: abstract; ¶¶ [0020], [0035]; FIGS. 1-9).

CLAIMS 11-15 and 16-20
Claims 11-15 and 16-20 repeat substantially the same limitations as those in claims 1-5. As such, claims 11-15 and 16-20 are rejected for substantially the same reasons given for claims 1-5 and are incorporated herein.


4.2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bulaj, in view of McLaughlin, and further in view of Cowgill et al. (US 2008/0120436).

CLAIM 9
Bulaj does not appear to explicitly teach the method of claim 1, wherein providing the patient with the predefined type of music during the music therapy session comprises: accessing a preferred final music volume level of the patient, initializing the music therapy device with music at a low volume automatically; and incrementally increasing the volume on pre-defined intervals until the music volume matches the preferred final music volume level of the patient.
McLaughlin, however, teaches wherein providing the patient with the predefined type of music during the music therapy session comprises: accessing a preferred final music volume level of the patient, initializing the music therapy device with music at a volume; and incrementally increasing the volume on pre-defined intervals until the music volume matches the preferred final music volume level of the patient (McLaughlin: abstract; col. 9, lns. 59-65; FIGS. 1-8).
The motivation to include the teachings of McLaughlin with the teachings of Bulaj is the same as that of claim 1 above and is incorporated herein.
Bulaj and McLaughlin do not appear to explicitly teach at a low volume automatically and increasing the volume.
Cowgill, however, teaches at a low volume automatically and increasing the volume (Cowgill: abstract; ¶¶ [0024]; It is also submitted that merely automating a manual activity is insufficient to distinguish a claimed invention over the prior art (See In re Venner, 120 USPQ 192.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the audio player with automatic volume control, as taught by Cowgill, with the immersive system for restorative health and wellness using music at a specified volume, as taught by McLaughlin, with the multimodal platform for treating epilepsy with music, as taught by Bulaj, with the motivation of better ensuring desired exposure to music-based therapy and improve clinical efficacy (Bulaj: ¶¶ [0014]).

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Brandes (US 2014/0249358) – Systems And Methods For Music Therapy
Brandes (US 2010/0234671) – Systems And Methods For Music Therapy

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686